        Case 3:19-cv-01270-JPW Document 20 Filed 05/15/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARK MOYER,                           :    Civil No. 3:19-CV-01270
                                      :
             Plaintiff,               :
                                      :
             v.                       :
                                      :
TRUSTEES OF THE                       :
BOILERMAKER-BLACKSMITH                :
NATIONAL PENSION TRUST,               :
                                      :
             Defendant.               :    Judge Jennifer P. Wilson

                                  ORDER

      AND NOW, on this 15th day of May, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED that Defendant’s motion

for summary judgment, Doc. 14, is GRANTED. The Clerk of Court is directed to

close this case.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania




                                      1
